Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jenae Gureff on September 8, 2021.

The application has been amended as follows: 
In the Claims
	Claim 1, lines 19-20, the phrase “at least one motor” has been amended to --at least two motors--.
	Claim 1, line 21, the phrase “at least one motor” has been amended to --at least two motors--.
	Claim 1, line 22, the word “and” has been deleted.
	Claim 1, the last line, the phrase “each other.” has been amended to --each other; and wherein the device includes a reversible means configured to adjust the device between a right hand configuration and a left hand configuration.--.
	Claim 7, lines 1-3, the phrase “the device being reversible and therefore the 
	Claim 8, line 23, the word “and” has been deleted.
	Claim 8, the last line, the phrase “distal support.” has been amended to --distal support; and wherein the device includes a reversible means configured to adjust the device between a right hand configuration and a left hand configuration.--.
	Claim 15, lines 1-3, the phrase “the device being reversible and therefore the device serves at rehabilitating a right hand and a left hand,” has been deleted. 
	Claim 15, the last line, the phrase “distal support.” Has been amended to --distal support and a part.--.
In the Specification
	Page 4 of the specification filed July 25, 2018, line 9, the phrase “The device is reversible:” has been amended to --The device includes a reversible means configured to adjust the device between a right hand configuration and a left hand configuration:--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Nguyen (2012/0059291) discloses a hand rehabilitation device (Fig. 1) comprising: at least one first support (exoskeleton segments 135-2, 135-3, shown for the thumb, Fig. 1) configured to support the thumb of a hand (see Fig. 1), wherein said at least one first support is designed to perform a flexion/extension movement (push and pull forces to each joint, see the last two sentences of [0047] and the last two sentences of [0052]) for rehabilitating said thumb (this is a recitation of intended use, which is met because the device is able to manipulate joints of a thumb and is used for physiotherapy, see the first two sentences of [0046]), said flexion/extension movement 
However, none of the prior art references of record teach, disclose, or fairly suggest a hand rehabilitation device to be grasped by a hand to be trained, wherein in use, the palm, fingers, and thumb of the hand to be trained surround the hand rehabilitation device and a reversible means configured to adjust the device between a right hand configuration and a left hand configuration. It is noted that the reversible means has been interpreted under 35 U.S.C. 112(f) to cover mechanisms that move at least the first and second transmission mechanisms such as by moving freely a set formed by a support and a part with respect to a pivoting means, when the transmission mechanism comprises two crown gears interconnected by respective protrusions or 
Therefore, claims 1-15 have been found allowable, since any conclusion of obviousness would be based on improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsui et al. (2013/0261514) discloses a related hand rehabilitation device. Zhang et al. (2013/0030327) discloses a related hand rehabilitation device. Culhane et al. (2004/0082885) discloses a related hand rehabilitation device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785